—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered April 6, 1988, convicting him of operating a motor vehicle while under the influence of alcohol as a felony and operating a motor vehicle while impaired, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in denying suppression of his statement to police, "I am not drunk. I only had a couple of beers”, which he made prior to receiving his Miranda warnings. The hearing record reveals that the arresting police officer did not expressly question the *750defendant prior to issuing the Miranda warnings. Instead, the officer responded to the defendant’s question as to why he was being arrested. Once he was informed that he was being arrested for drinking and driving, the defendant volunteered that he only had "a couple of beers”. There is no evidence in the hearing record that the officer should have known that his statement was reasonably likely to elicit an incriminating response from the defendant (see, Rhode Is. v Innis, 446 US 291, 301; Miranda v Arizona, 384 US 436; People v Ferro, 63 NY2d 316, 322; People v Huffman, 61 NY2d 795).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.